Citation Nr: 0212784	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches, muscle spasms, speech impediment, and pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

This case was the subject of a Board remand dated in 
September 2001.  After receiving a for-fee April 2002 opinion 
of a private neurosurgeon that the veteran's partial 
paralysis of the left upper and lower extremities was a 
result of the December 1965 operation at issue in this case, 
the RO granted compensation pursuant to 38 U.S.C.A. § 1151 
for partial paralysis of the left upper and lower 
extremities, a partial grant of the benefits sought on appeal 
in this case.  Remaining on appeal is a claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for headaches, 
muscle spasms, speech impediment and pain.


FINDINGS OF FACT

1.  The only permanent residuals of the December 1965 VA 
brain surgery consist of mild permanent partial paralysis of 
the left upper and lower extremities. 

2.   The veteran has no current speech impediment, and his 
current complaints of pain, muscle spasm, and headaches are 
attributable to his ongoing spasmodic torticollis, rather 
than the December 1965 VA brain surgery.  






CONCLUSION OF LAW

The criteria for the award of compensation for headaches, 
muscle spasms, speech impediment, and pain as if it were a 
service connected disability have not been met.  38 U.S.C.A. 
§ 1151 (West Supp. 2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the discussions 
in the rating decision, the statement of the case, the 
supplemental statements of the case, numerous letters sent to 
the veteran by the RO, and the Board's September 2001 remand 
of this claim adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  The September 2001 Board 
remand informed the veteran of the VCAA, of what was expected 
of him and what VA's role in developing the claim would be.  
The veteran was made aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
    
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the operative report and hospital 
summary for the medical procedure at issue in this case.  
This medical evidence, in the context of all of the evidence 
in the claims file, was sufficient for a neurosurgeon to 
conduct a well-informed examination and render a medical 
opinion in this case in April 2002, leaving no reasonable 
possibility that further development of the evidence would 
substantiate the claim beyond the extent that the benefits 
sought on appeal were granted as a result of the opinion.  
The RO in December 2001 attempted to obtain further records 
of the veteran's stay at the Portland VA Medical Center 
(VAMC) from October 1965 to December 1965, but was informed 
in January 2002 by the VAMC that, after extensive reviewing 
of their manual and computer records, the system of records 
maintained at their facility did not contain a record 
retrievable by the veteran's name, social security number and 
date of birth.  In light of this negative result after 
extensive searching, it is reasonably certain that further 
searches to obtain these records would be futile. 

In addition, the case was remanded by the Board in September 
2001 for additional development of the evidence, including 
obtaining a medical opinion.  The Board concludes that the 
April 2002 medical opinion obtained by the RO, in conjunction 
with the other information of record, provides sufficient 
competent medical evidence to decide the claim.

As VA has fulfilled the duty to assist, the Board finds that 
it can consider the merits of this appeal without prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

As reported in a VA summary of hospitalization from October 
1965 to December 1965, the veteran had a history of a 
progressively severe spasmodic torticollis since the mid-
1950's.  Constant bobbing and turning of his head to the left 
associated with aching of the muscles in the left side of the 
neck and increasing difficulty with balance were his major 
complaints.  Prior to the operation, physical examination 
revealed an alert, well-oriented, rather intense man with 
intermittent bursts of three to five per second torticollis 
to the left.  The diagnosis was spasmodic torticollis.  

The December 1965 VA operative report indicates that the 
veteran underwent a right electro-thalamotomy for his 
spasmodic torticollis.  This was a form of brain surgery.  
The operative report indicates that the veteran tolerated the 
procedure well and was sent to the recovery room in 
satisfactory condition.  

During a June 2000 RO hearing, the veteran testified that he 
received brain surgery for his spasmodic torticollis at the 
Portland VA hospital in December 1965.  He described new 
problems with slurred speech and loss of control of his left 
leg and arm after the surgery.  He also described an 
increased loss of balance after the surgery.  He said the 
operation greatly worsened his condition.

A substantial body of lay and medical evidence shows that the 
December 1965 operation was flawed, and as a result the 
veteran incurred a permanent left sided partial paralysis and 
left lower extremity partial paralysis as a result of the 
operation.  After receiving the for-fee April 2002 opinion of 
a private neurosurgeon that this partial paralysis was a 
result of the December 1965 VA operation, the RO granted 
compensation pursuant to 38 U.S.C.A. § 1151 for partial 
paralysis of the left upper and lower extremities, a partial 
grant of the benefits sought on appeal in this case.     

The 12-page April 2002 opinion of the private neurosurgeon 
includes an extensive discussion of the evidence in the 
claims file, a discussion of the neurosurgeon's own 
examination of the veteran on two separate occasions in March 
2002, and a detailed medical analysis of why the examiner was 
certain that the partial paralysis was a result of the 
December 1965 VA surgery.  

On physical examination by this neurosurgeon in March 2002, 
the veteran was quick to respond verbally.  His pronunciation 
was excellent.  There was mild elevation of the left 
shoulder.  There was spasmodic movement of the head mainly to 
the left.  He could place is chin on his shoulders.  There 
was mild hypertrophy of the trapezius and sternocleidal 
mastoid muscles bilaterally.  There was no cogwheeling of the 
left upper extremity noted.  Finger-to-nose was well 
performed on the right side but there was past-pointing on 
the left.  He had mild difficulty with walk in the tandem 
line.  Gait was mildly uneven due to stiffness in his left 
foot.  Romberg testing was normal.  There were further 
findings of incoordination of the left upper and lower 
extremities.  On the right posterior frontal area of the head 
there was a 1 1/4 inch surgical incision, which was the 
location of bone button for the December 1965 VA brain 
surgery.
 
The examiner's assessment was that clinically the veteran 
experienced a partial paralysis, paresis, rather than a 
complete paralysis, plegia, as the result of the December 
1965 stereotactic brain surgery.  In the examiner's view, 
complaints of headaches, lack of coordination, muscle spasms, 
speech impediment and pain were symptoms that initially could 
have been the result of the veteran's stereotactic surgery in 
December 1965.  However, as of April 2002, the veteran's 
speech was unaffected.  What pain, muscle spasms and 
headaches remained were most likely related to the persisting 
spasmodic torticollis rather than the December 1965 surgery 
to correct the dystonia.  What remained as a residual of the 
brain surgery was a permanent partial impairment of a mild 
degree of restricted voluntary movement of the veteran's left 
upper and lower extremities.

II.  Law and Regulations

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The appellant's claim was filed in April 1999, after October 
1, 1997.  Therefore, the amended law is applicable to his 
claim.  See VAOPGCPREC 40-97.

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The appellant must show that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2002); see also, Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990) (when a claimant seeks 
VA benefits, and the evidence is in relative equipoise, the 
law dictates that he or she shall prevail).

III.  Analysis

The April 2002 opinion of a private neurosurgeon, based on an 
exceptional review of every aspect of this case, is highly 
convincing that the current residuals of the December 1965 VA 
brain surgery are mild impairment involving the left upper 
and lower extremities (or, in the terms of that part of the 
veteran's claim which was granted by the RO in this case, 
lack of coordination).  No residual speech impediment was 
found on this physician's examination of the veteran in March 
2002.  The veteran still had spasmodic movement of the neck 
and still complained of pain, muscle spasms and headaches.  
However, the examiner found these symptoms to be most likely 
due to persisting spasmodic torticollis rather than the 
veteran's December 1965 surgery.  This is merely the 
continuance or natural progress of the disease for which the 
hospitalization or treatment was authorized, so that the 
criteria for compensation pursuant to 38 U.S.C.A. § 1151 are 
not met.  See 38 C.F.R. § 3.358(b)(2).  The neurosurgeon's 
April 2002 report is professional, thorough, and well-
reasoned.  Based on its review of the claims file, the Board 
finds the factual basis of this examiner's opinion to be 
accurate.  The Board accepts the findings of this examiner as 
the evidence of record of by far the greatest weight, and on 
this basis, finds that the veteran currently has no speech 
impediment and that his ongoing muscle spasms, pain and 
headaches are attributable to his spasmodic torticollis and 
not the December 1965 VA surgery.  

Because the strong preponderance of the evidence is against 
the claim for compensation under 38 U.S.C.A. § 1151 for 
headaches, muscle spasms, speech impediment, and pain, the 
benefit of the doubt doctrine is not for application in this 
case.



ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
headaches, muscle spasms, speech impediment, and pain is 
denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

